Exhibit 10.6





SPIRIT AIRLINES, INC.


2011 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
Spirit Airlines, Inc., a Delaware corporation (the “Company”), pursuant to its
2011 Equity Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the individual listed below (“Participant”), an award of
restricted shares of Common Stock (“Restricted Shares”). This award of
Restricted Shares vests over time and is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms not specifically defined in
this Grant Notice and the Agreement shall have the meanings specified in the
Plan.
Participant’s Name:
      
Grant Date:
      
Total Number of Restricted Shares:
    
Vesting Commencement Date:
      
Vesting Schedule:
 
   _____________________________________________

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. Participant has reviewed the Agreement, the Plan and this Grant Notice
in their entirety, and fully understands all provisions of the Agreement, the
Plan and this Grant Notice. Additionally, by signing below, Participant agrees
that Participant has read, fully understands and agrees to abide by the terms of
the Company’s Insider Trading Policy and has read and fully understands the plan
prospectus and prospectus supplement, if applicable, copies of which have been
provided to Participant. In addition, by signing below, Participant agrees that
the Company, in its sole discretion, may satisfy any withholding obligations in
accordance with Section 2.6 of the Agreement by (i) withholding shares of Common
Stock otherwise issuable to Participant upon vesting of the Restricted Shares,
(ii) instructing a broker on Participant’s behalf to sell the Restricted Shares
upon vesting and submit the proceeds of such sale to the Company, or (iii) using
any other method permitted by the Plan or Section 2.6 of the Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Restricted Shares.
SPIRIT AIRLINES, INC.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Spirit Airlines, Inc., a Delaware corporation (the “Company”), has granted to
Participant an award of restricted shares of Common Stock (“Restricted Shares”)
under the Company’s 2011 Equity Incentive Award Plan, as amended from time to
time (the “Plan”).
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    General. Each Restricted Share is subject to the vesting conditions set
forth in Section 2.2, the transfer restrictions set forth in Section 3.3 and the
cancellation provisions set forth in Sections 2.4 and 2.9.
1.3    Incorporation of Terms of Plan. The Restricted Shares are subject to the
terms and conditions of the Plan which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
ARTICLE II


GRANT OF RESTRICTED STOCK
2.1    Grant of Restricted Stock. In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant an
award of Restricted Shares as set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan, this Agreement and the Grant Notice.
2.2    Vesting Schedule. Subject to Section 2.3 hereof, the Restricted Shares
awarded by the Grant Notice will vest and become nonforfeitable with respect to
the applicable portion thereof according to the vesting schedule set forth on
the Grant Notice to which this Agreement is attached (the “Vesting Schedule”),
subject to Participant’s continued employment in active service with the Company
and its Subsidiaries through such applicable vesting dates. Unless otherwise
determined by the Administrator, partial employment, even if substantial, during
any vesting period will not entitle Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
Termination of Service, except as provided in Section 2.3 below or under the
Plan.
2.3    Death, Disability and Change-in-Control Treatment.
(a)    In the event the successor corporation in a Change in Control fails to
assume or substitute the Restricted Shares in accordance with Section 14.2 of
the Plan, the Restricted Shares will automatically vest in full as of
immediately prior to the consummation of such Change in Control.
(b)    In the event (i) Participant incurs a Termination of Service by reason of
the Company’s termination of Participant’s employment other than for Cause (as
defined below) or by reason of Participant’s resignation for Good Reason (as
defined below) and (ii) such Termination of Service is effective on or after the
execution of a definitive agreement that contemplates a transaction that, if
consummated, would constitute a Change in Control (a “Transaction Agreement”)
but before the effective date of such Change in Control, then any then-unvested
Restricted Shares shall remain outstanding and shall automatically vest in full
upon the effective date of such Change in Control; provided, that if such
Transaction Agreement is terminated in accordance with its terms or a Change in
Control does not otherwise occur as a result of the transaction contemplated by
the Transaction Agreement, as determined by the Administrator in its sole
discretion, then the Restricted Shares will thereupon be automatically
forfeited, terminated and cancelled as of the date of termination of the
Transaction Agreement or other determination date, without payment of any
consideration therefor, and Participant, or Participant’s beneficiary or
personal representative, as the case may be, shall have no further rights
hereunder in respect of such forfeited Restricted Shares.
(c)    In the event (i) Participant incurs a Termination of Service by reason of
the Company’s termination of Participant’s employment other than for Cause (as
defined below) or by reason of Participant’s resignation for Good Reason (as
defined below) and (ii) such Termination of Service is effective during the
period beginning on the effective date of a Change in Control and ending on the
twelve (12) month anniversary thereof, then any then-unvested Restricted Shares
will automatically vest in full as of the date of such Termination of Service.
(d)    If Participant is an employee of the Company who has a Termination of
Service by reason of Participant’s death or permanent disability (within the
meaning of Section 22(e) of the Code), the Restricted Shares will automatically
vest in full as of the date of such Termination of Service.
(e)    As used herein, “Cause” and Good Reason” shall have the meanings set
forth below:
“Cause” shall mean that Participant has: (i) refused or repeatedly failed to
perform the duties assigned to him/her but only if Participant’s refusal or
repeated failure to perform the duties assigned to him/her were willful and
deliberate on Participant’s part or committed in bad faith or without reasonable
belief that such refusal or failure was in the best interests of the Company;
(ii) engaged in a willful or intentional act that has the effect of injuring the
reputation or business of the Company in any material respect; (iii) continually
or repeatedly been absent from the Company, unless due to an approved leave due
to serious illness or disability; (iv) used illegal drugs or been impaired due
to other substances; (v) been convicted of any felony; (vi) committed an act of
gross misconduct, fraud, embezzlement or theft against the Company; (vii)
engaged in any act of such extreme nature that the Company determines to be
grounds for immediate dismissal, including, but not limited to, harassment of
any nature; or (viii) violated a material Company policy as determined by the
Company’s Chief Executive Officer, the Administrator and/or the Board.
“Good Reason” shall mean the occurrence of any of the following events, upon or
following a Change in Control, without Participant’s express written consent:
(i) the assignment to Participant of any duties which constitutes a material
negative change in Participant’s position(s), duties or responsibilities with
the Company immediately prior to the such change; provided, however, that the
fact that Participant’s duties following a Change in Control are owed to a
successor or an Affiliate of a successor (whether or not public) shall not in
and of itself constitute a change in such Participant’s position(s), duties or
responsibilities in any material respect; (ii) a material reduction in
Participant’s base salary or bonus opportunity as in effect immediately prior to
such reduction; (iii) any requirement that Participant be based more than fifty
(50) miles from Participant’s principal place of employment immediately prior to
the change in location of Participant’s principal place of employment; (iv) the
failure of a successor to: (a) continue in effect any material employee benefit
plan or compensation plan in which Participant and Participant’s eligible
dependents are participating immediately prior to the Change in Control, unless
Participant is permitted to participate in other plans providing Participant
with substantially equivalent benefits in the aggregate, or (b) provide
Participant with paid vacation in accordance with the plans, practices, programs
and policies of the Company and its Affiliates in effect for Participant
immediately prior to such Change in Control or as in effect generally at any
time thereafter with respect to other similarly situated executives of the
Company. Notwithstanding the foregoing, Participant shall not have “Good Reason”
unless Participant notifies the Company in writing of Participant’s intent to
resign within ninety (90) days after the initial occurrence of the event giving
rise to a claim for Good Reason, the Company fails to cure the Good Reason
provided by Participant in such notice within thirty (30) days after the
Company’s receipt of the notice, and Participant’s resignation is effective
within ninety (90) days of the Company’s failure to cure.
2.4    Forfeiture, Termination and Cancellation upon Termination of Service.
Upon Participant’s Termination of Service for any or no reason, the
then-unvested Restricted Shares subject to this Agreement (after giving effect
to any accelerated vesting pursuant to Section 2.3 hereof) will thereupon be
automatically forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration therefor, and Participant,
or Participant’s beneficiary or personal representative, as the case may be,
shall have no further rights hereunder.
2.5    Share Certificate and Shares held in Book-Entry Form. Upon Participant’s
request, a share certificate shall be issued by the Company’s transfer agent,
but only after the restrictions on the Restricted Shares have lapsed.
Restrictions include, without limitation, any vesting conditions,
transferability or other restrictions under applicable securities and other laws
or under a Grant Notice, this Agreement or the Plan, and the satisfaction of any
tax withholding obligations described in Section 2.6. Such delivery will occur
within a reasonable amount of time, as required to satisfy withholding
obligations and other administrative processes. Any account statement or similar
instrument representing the Restricted Shares held in book-entry form shall bear
a conspicuous legend or legends referencing the Plan, the Grant Notice and this
Agreement and the terms, conditions and restrictions set forth therein and
herein. The Administrator may cause an additional legend or legends to be put on
such account statement or similar instrument or may cause a legend or legends to
be put on a share certificate, as the Administrator may deem advisable under the
Plan or this Agreement or as may be required by the rules, regulations, and
other requirements of the Securities and Exchange Commission, any exchange that
lists the Shares, and any applicable federal, state or local laws.
2.6    Tax Withholding. Notwithstanding anything to the contrary in this
Agreement or the Grant Notice, the Company shall be entitled to require payment
by Participant of any sums required by applicable law to be withheld with
respect to the grant or vesting of the Restricted Shares. Such payment shall be
made in the manner determined by the Company in its sole discretion, and may be
made by deduction from other compensation payable to Participant or in such
other form of consideration acceptable to the Company, which may include:
(i)    Cash or check;
(ii)    Surrender of shares of Common Stock (including, without limitation, the
Restricted Shares) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the minimum amount required
to be withheld by statute; or
(iii)    Other property acceptable to the Company in its sole discretion
(including, without limitation, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to vested
Restricted Shares, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided that payment of such proceeds is then made to
the Company at such time as may be required by the Company, but in any event not
later than the settlement of such sale).
The Company shall not be obligated to deliver the certificate representing the
Restricted Shares to Participant or Participant’s legal representative unless
and until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Participant resulting from the grant or
vesting of the Restricted Shares.
2.7    Rights as Stockholder. The holder of the Restricted Shares shall be, and
shall have the rights or privileges of, a stockholder of the Company, including,
without limitation, any dividend rights and voting rights, in respect of the
Restricted Shares; provided, however, that the holder of the Restricted Shares
shall not be entitled to receive, and shall forfeit and expressly waive any
rights or privileges to receive, any dividends or distributions in respect of
any Restricted Share which may be declared prior to such Restricted Share
becoming vested and nonforfeitable in accordance with the Plan, this Agreement
and the Grant Notice. No adjustment will be made to the Restricted Shares in
respect of any dividend or other distribution declared by the Company, except as
provided in Section 14.2 of the Plan.


2.8    Conditions to Delivery of Shares. Subject to Section 11.4 of the Plan,
the shares of Common Stock issued hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue any shares of Common Stock or portion thereof prior to
fulfillment of all of the following conditions:


(a)    The admission of such shares to listing on all stock exchanges on which
such Common Stock is then listed;


(b)    The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any federal, state
or local governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following the grant of any
Restricted Share as the Administrator may from time to time establish for
reasons of administrative convenience.
2.9    Clawback. If the Participant, at any time during the period commencing on
the Grant Date and ending on the second anniversary of the date on which
Participant incurs a Termination of Service or, if later, on the expiration of
any applicable non-compete period, engages in any activity in competition with
the Company, or which is inimical, contrary or harmful to the interests of the
Company in the determination of the Administrator (including, without
limitation, committing fraud or conduct contributing to any financial
restatements or irregularities, or violating a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement with
the Company or any parent or Subsidiary, as determined by the Administrator),
then Participant must pay to the Company any proceeds, gains or other economic
benefit actually or constructively received by Participant upon receipt of the
Restricted Shares or upon the resale of vested Restricted Shares, and this
Agreement and the Grant Notice shall terminate and any Restricted Shares
(whether or not vested) shall be forfeited without payment of any consideration
therefor. In addition and without limiting the foregoing, to the extent required
by applicable law and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company which applies
to Participant, this Agreement and the Restricted Shares awarded hereunder shall
be subject (including on a retroactive basis) to such clawback, forfeiture or
similar requirements, and such requirements shall be deemed incorporated by
reference into this Agreement.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation taken or made, or omitted
to be taken or made, under or with respect to the Plan, this Agreement, the
Grant Notice or the Restricted Shares (unless constituting fraud or a willful
criminal act or omission). The duties and obligations of the Company, the
Administrator and each member of the Administrator shall be determined only with
reference to the Plan and this Agreement, and no implied duties or obligations
shall be read into the Plan, this Agreement or the Grant Notice on the part of
the Company, the Administrator or any member of the Administrator.  Under no
circumstances shall the Company, the Administrator or any member of the
Administrator be obligated to prove good faith for any purpose, it being
specifically understood and agreed that the Administrator and each member of the
Administrator shall be presumed in all instances to have acted in good faith.
 To overcome this presumption of good faith, Participant shall have the burden
of proving, by clear and convincing evidence, that the Administrator or the
member of the Administrator, as the case may be, intentionally acted in bad
faith.


3.2     Adjustments upon Specified Events. The Administrator may accelerate
vesting of the Restricted Shares in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Common Stock contemplated by Section 14.2 of the Plan, the
Administrator shall make such adjustments the Administrator deems appropriate in
the number of Restricted Shares then outstanding and the number and kind of
securities that may be issued in respect of the Restricted Shares. Participant
acknowledges that the Restricted Shares are subject to amendment, modification
and termination in certain events as provided in this Agreement and Article 14
of the Plan. Unless otherwise determined by the Administrator, any shares of
Common Stock or other securities of the Company received by Participant as a
result of such adjustment shall be subject to the same restrictions as the
related Restricted Shares, and all references to Restricted Shares hereunder
shall be deemed to include such shares or other securities.
3.3    Grant is Not Transferable. During the lifetime of Participant, the
Restricted Shares and the rights and privileges conferred hereby will not be
sold, transferred, assigned, pledged, hypothecated or otherwise disposed in any
way (whether by operation of law or otherwise), and will not be subject to sale
under execution, attachment or similar process, unless and until the Restricted
Shares are vested and the restrictions thereon shall have lapsed. Upon any
attempt to sell, transfer, assign, pledge, hypothecate or otherwise dispose of
the Restricted Shares, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, the
Restricted Shares and the rights and privileges conferred hereby immediately
will become null and void. Unless and until the Restricted Shares are vested and
the restrictions thereon shall have lapsed, neither the Restricted Shares nor
any interest or right therein shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
Notwithstanding anything herein to the contrary, this Section 3.3 shall not
prevent transfers by will or applicable laws of descent and distribution,
provided, however, that all such transfers shall be subject to the terms and
conditions of the Plan, the Grant Notice and this Agreement.
3.4    Binding Agreement. Subject to the limitation on the transferability of
the Restricted Shares contained herein, this Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal executive office, and any notice to be given
to Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Grant Notice, regardless of the law that might
be applied under principles of conflicts of laws.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
this Agreement and the Grant Notice are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Shares are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan, this Agreement and the Grant Notice shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, the Administrator or the Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement, the Grant Notice and/or the Restricted Shares granted hereunder,
prospectively or retroactively (including after Participant’s termination of
employment or service with the Company); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of Participant with
respect to the Restricted Shares granted hereunder shall not to that extent be
effective without Participant’s consent unless the Committee or the Board, as
applicable, determines that such either is required or advisable in order for
the Company, the Plan or the award of Restricted Shares made hereunder to
satisfy any applicable law or regulation. Nothing in this Agreement or the Grant
Notice shall restrict in any way the adoption of any amendment, modification,
suspension or termination to the Plan in accordance with the terms of the Plan.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement and the Grant Notice to single or multiple assignees, and this
Agreement and the Grant Notice shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer herein set forth
in Section 3.3 hereof, this Agreement and the Grant Notice shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Restricted Shares and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.12    Not a Contract of Employment. Nothing in the Plan, this Agreement or the
Grant Notice shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company, any parent of the Company or
any Subsidiary.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.14    Section 409A; Taxes. Restricted Shares are not subject to Section 409A
of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). Notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that the Restricted
Shares (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right, in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so, and without Participant’s consent), to adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for the Restricted Shares either to be exempt from the application of Section
409A or to comply with the requirements of Section 409A. This Section 3.14 does
not create an obligation on the part of the Company to modify the Plan or this
Award Agreement and does not guarantee that the Restricted Shares will not be
subject to taxes, interest and penalties under Section 409A. For the avoidance
of doubt, Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or for his account in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold Participant (or any beneficiary) harmless from any or all of such
taxes or penalties.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement and the Grant
Notice create only a contractual obligation on the part of the Company as to the
Restricted Shares issued and shall not be construed as creating a trust or
separate fund of any kind, or a fiduciary relationship between the Company, any
parent of the Company, any Subsidiary or the Administrator, on the one hand, and
Participant or other person or entity, on the other hand. Neither the Plan nor
any underlying program, in and of itself, has any assets.


